Exhibit 10.1(O)

 

MEMORANDUM OF ENGAGEMENT

William (“Bill”) M. Austin

NorthWestern Corporation

 

This memorandum outlines the general terms and conditions of NorthWestern
Corporation’s (“NorthWestern” or the “Company”) continued retention during the
course of its pending Chapter 11 case (the “Chapter 11 Case”) of William
(“Bill”) M. Austin (“Austin”) in the capacity of Chief Restructuring Officer as
follows:

 

1.             Services:

 

Austin shall continue to serve as NorthWestern’s Chief Restructuring Officer
providing advice and information to the Company in connection with the Chapter
11 Case.  Austin’s primarily responsibility is to advise on the operational and
financial restructuring of the Company as is normal and customary in chapter 11
cases for chief restructuring officers, such services to include, but not be
limited to, management of operational bankruptcy “task forces” established
within NorthWestern, developing a long-term business strategy and business plan,
overseeing the financial balance sheet restructuring of the Company, and
overseeing the disposition of assets of non-core businesses such as Expanets,
Inc. and Blue Dot, inc., assisting in the formulation and presentation of a
reorganization plan for confirmation in the Chapter 11 Case, obtaining and
negotiating debtor-in-possession financing for the Company in the Chapter 11
Case and, as necessary, obtaining, negotiating and implementing exit financing.

 

2.             Term:  For a period of the earlier of eighteen (18) months from
September 15, 2003 or effective date of confirmed reorganization plan for
NorthWestern, unless extended by mutual agreement between NorthWestern and
Austin.

 

3.             Compensation:

 

(A)          Base salary – $400,000 per year;

 

(B)           Time-based addition – $400,000, to be paid in three installments
of $133.333 on each of March 15, 2004, September 15, 2004 and March 15, 2005;

 

(C)           Incentive-based addition – $800,000, to be paid as follows:

 

(i)            $233,333 upon execution of restructure term sheer with Official
Committee of Unsecured Creditors appointed in the Chapter 11 Case or those
holders of at least 55% of NorthWestern’s senior unsecured bonds;

 

(ii)           $233,333 upon entry of Order approving a disclosure statement in
the Chapter 11 Case; and

 

--------------------------------------------------------------------------------


 

(iii)          $233,333 upon the effective date of a confirmed reorganization
plan in the Chapter 11 Case;

 

(D)          If effective date of reorganization plan occurs before completion
of distributions to be made under (A), (B) and (C) above, then distributions and
payments not yet made will be fully earned and will be paid on effective date.

 

(E)           To receive the compensation provided for in (A), (B), (C) and (D)
above, Austin must remain engaged as Chief Restructuring Officer for the
Company.  If and to the extent that Austin’s continued engagement as Chief
Restructuring Officer of NorthWestern has been involuntary terminated by the
Company or otherwise as a result of the Chapter 11 Case, Austin shall receive
payments required to be made to him under this Section 3 and not yet made, plus
shall receive severance in the amount of $400,000 to be paid in equal monthly
installments over a period of one year following the effective date of his
termination.

 

4.             Expense Reimbursement:

 

In addition to the compensation paid as outlined in Section 3 above,
NorthWestern agrees to reimburse Austin for all reasonable out-of -pocket
expenses incurred by Austin in carrying out the terms of his engagement as Chief
Restructuring Officer, including communication charges, travel expenses, copy
expenses, delivery and distribution charges and such other reasonable costs and
expenses incurred by Austin in the performance of his duties as Chief
Restructuring Officer.  All reimbursements shall be made promptly after such
payments accrue and are submitted to NorthWestern with appropriate documentation
for the payment hereunder.

 

5.             Termination and Severance:

 

NorthWestern or Austin may, at any time, terminate Austin’s continued engagement
as Chief Restructuring Officer without liability or continuing obligation, by
providing thirty (30) days prior written notice thereof to the other party;
provided, however, that except as otherwise provided in Section 3 of this
Memorandum of Engagement, no termination of Austin’s continued engagement as
Chief Restructuring Officer shall affect Austin’s right to receive, and the
Company’s obligation to pay, (a) any claims for indemnification as provided for
under this Memorandum of engagement or (b) the compensation to be paid to Austin
as provided for in Section 3 of this Memorandum of Engagement.

 

6.             Indemnification:

 

NorthWestern agrees to indemnify and hold harmless Austin against losses,
claims, damages or liabilities (or actions or proceedings in respect thereof) in
connection with Austin’s engagement as Chief Reconstruction Officer and will
reimburse Austin for all

 

2

--------------------------------------------------------------------------------


 

reasonable and other expenses as incurred in connection with investigating or
defending any such loss, claim, damage, liability, action or proceeding;
provided, however, that NorthWestern will not be liable in any such case for
losses, claims, damages, liabilities or expenses which are finally judicially
determined to have resulted primarily from the gross negligence or willful
misconduct of Austin.

 

7.             Survival:

 

The provisions of Sections 3 and 7 of this Memorandum of Engagement shall
survive the termination or expiration of Austin’s continued engagement as Chief
Restructuring Officer.

 

 

 

NORTHWESTERN CORPORATION

 

 

 

By:

/s/ Gary Drook

 

 

 

Gary Drook

 

 

Chief Executive Officer

 

Date:

September 29, 2003

 

 

 

 

 

/s/

 

 

WILLIAM M. AUSTIN

 

Chief Restructuring Officer

 

Date: September     , 2003

 

3

--------------------------------------------------------------------------------


 

ORIGINAL

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:

:

Chapter 11

 

:

 

NORTHWESTERN CORPORATION,

:

Case No. 03-12872 (CGC)

 

:

 

 

Debtor.

:

Ref. Docket No. 102

 

 

:

 

 

 

:

 

 

ORDER AUTHORIZING DEBTOR TO RETAIN WILLIAM

AUSTIN AS ITS CHIEF RESTRUCTURING OFFICER

 

UPON the Motion Pursuant to §§ 105(a) and 363 of the Bankruptcy Code for
Approval of Agreement to Retain William Austin as Chief Restructuring Officer of
the Debtor (the “Motion”) filed by the above-captioned debtor (the “Debtor”) and
the Court having reviewed the Motion; and having heard the statements of counsel
regarding the relief requested in the Motion at a hearing with respect to the
Motion; and the Court having found that it has jurisdiction over this matter
pursuant to 28 U.S.C. §§ 157 and 1334; and due notice of the Motion having been
given under the circumstances; and it appearing that no other or further notice
of the Motion is necessary or required; and the Court having determined that the
relief requested in the Motion is in the best interests of the Debtor, its
estate, its creditors and other parties-in-interest; and after due deliberation
and sufficient cause appearing therefor, it is hereby

 

ORDERED, that the Motion is GRANTED; and it is further

 

--------------------------------------------------------------------------------


 

ORDERED, that the Debtor is hereby authorized to retain William Austin as its
chief restructuring officer on the terms set forth in the Agreement(1), as such
Agreement is modified herein; and it is further

 

ORDERED, that the Incentive-based compensation provided for in the Agreement
shall be payable to William Austin on an interim basis subject to final
application and review pursuant to Section 330 of the Bankruptcy Code; and it is
further

 

ORDERED, that notwithstanding Section 3(C) of the Agreement, the Incentive-based
additional compensation shall be paid as follows: (1) $400,000 upon entry of an
order approving a disclosure statement in the Debtor’s Chapter 11 case; and (2)
$400,000 upon the effective date of a confirmed reorganization plan in the
Debtor’s Chapter 11 case; and it is further

 

ORDERED, that notwithstanding Section 3(E) of the Agreement, the severance
payments described therein shall be in addition to payments required to be made
under Section 3 to the extent that the triggering events related thereto have
occurred; and it is further

 

ORDERED, that this order shall take effect immediately upon its entry; and it is
further

 

ORDERED, that this Court shall retain jurisdiction to hear and determine all
matters arising from the implementation of this order.

 

 

Dated:

Wilmington, Delaware

 

 

 

October 10, 2003

 

 

 

 

/s/ [ILLEGIBLE]

 

--------------------------------------------------------------------------------

(1)           Any capitalized term used herein but not otherwise defined shall
have the meaning ascribed to such term in the Motion.

 

--------------------------------------------------------------------------------